Citation Nr: 1503290	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-25 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than March 11, 2009, for the award of service connection for a bilateral hearing loss disability and tinnitus.

(A separate decision will be issued under a separate docket number for the issue of whether clear and unmistakable error was committed in a December 18, 1991 Board decision that denied entitlement to service connection for a bilateral hearing loss disability and tinnitus.)

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (the Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record reflects that after the final Supplemental Statement of the Case (SSOC) additional evidence was added to the electronic record.  No subsequent SSOC was issued, but this is not necessary because the evidence, specifically current VA medical records, has no bearing on the decision below and is therefore not pertinent to the issue on appeal, in accordance with 38 C.F.R. § 20.1304 (2014).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in April 2014.  A transcript of that proceeding has been associated with the electronic claims file.


FINDINGS OF FACT

1.  In a December 1991 decision, the Board denied entitlement to service connection for a bilateral hearing loss disability and tinnitus.  The Veteran did not appeal.  A motion for reconsideration was denied in April 1992.

2.  An application to reopen the claims for service connection for a bilateral hearing loss disability and tinnitus was received March 11, 2009.

3.  The Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus were reopened on the basis of new and material evidence, other than service department records, that was received in association with the claim filed in March 11, 2009, following the Board decision.


CONCLUSIONS OF LAW

1.  The December 1991 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 (1991).

2.  An effective date earlier than March 11, 2009 is not warranted for the award of service connection for a bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For effective date claims, where service connection has been granted and the claimant has appealed the effective date, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) (West 2014) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is not prejudicial.  See Dingess, 19 Vet. App. at 490- 491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nevertheless, an April 2009 letter informed the Veteran of how to substantiate claims for service connection, and explained how VA assigns disability ratings and effective dates.

VA's duty to assist has been satisfied.  The Veteran's relevant VA and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding relevant evidence.

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his earlier effective date claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran, through questioning and testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2014).

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2014).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2014). 

Analysis

The Veteran contends that he is entitled to an effective date prior to March 11, 2009, for the grant of service connection for a bilateral hearing loss disability and tinnitus.

The Veteran was discharged from service in April 1970.  He first submitted an informal claim for service connection for hearing loss and tinnitus in December 1989, and a formal claim was received in August 1990.  The claim was denied by the RO in a September 1990 decision, and again in February 1991 after the Veteran submitted new medical evidence.  The Veteran appealed this decision to the Board.  In December 1991, the Board denied the claims, finding that the Veteran's left ear hearing acuity was within normal limits at separation from service and was not shown to be compensable within one year thereafter, that the Veteran's right ear hearing acuity did not meet the applicable VA regulatory criteria for establishing a hearing loss disability, and that the Veteran's service records were silent for tinnitus, and that it manifested "relatively" recently.  The Veteran filed a motion for reconsideration, which was denied by the Board in April 1992.  The Veteran did not appeal, and the December 1991 Board decision is final.  See 38 C.F.R. § 19.104 (1991).

A review of the claims file shows that there is no communication, formal or informal, that could be interpreted as a claim for service connection for a bilateral hearing loss disability or tinnitus that was received subsequent to the Board's December 1991 decision, and prior to March 11, 2009.

The Veteran asserted during the Board hearing that an April 1991 statement from Dr. F should have been inferred as a claim or that service connection should have been granted based on the medical statement.  Dr. F's statement was received by VA in May 1991.  As this statement was of record when the Board issued the December 1991 decision, an earlier effective date is not warranted on this basis.  

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for a bilateral hearing loss disability and tinnitus prior to March 11, 2009.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2014); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) (finding that "the fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).

Therefore, under applicable law and regulation, the Board finds that, regrettably, the earliest possible effective date of an award based on new and material evidence other than service department records is March 11, 2009, the date of receipt of the Veteran's claim to reopen.  The Board has considered the Veteran's arguments regarding the assignment of an earlier effective date and is sympathetic to them.  However, the law in this matter is clear and precludes the Veteran's entitlement to an earlier effective date.

The Board accordingly finds that the preponderance of the evidence is against the claim for an effective date prior to March 11, 2009, for service connection for a bilateral hearing loss disability and tinnitus.


ORDER

An effective date earlier than March 11, 2009 for the award of service connection for a bilateral hearing loss disability and tinnitus is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


